Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the ratio” (both occurrences) and “the speed” which lack antecedent basis making it unclear to what they refer.  Claim 8 recites “the ratio of the first compound to the second compound” which is indefinite.  What is such ratio related to? The Examiner suggests the following amendments: “wherein a ratio of a volume of the first compound to the second compound is varied by changing a ratio of a speed of the first gear pump to the second gear pump”.
Claim 9 recites “wherein the ratio of the first gear pump to the second gear pump may be varied instantaneously” which is indefinite. What is the ratio related to? The Examiner suggests the following amendments: “wherein the ratio of the speed of the first gear pump to the second gear pump may be varied instantaneously”.
Claim 13 recites “a coextruded strip” and “a coextruded dual layer strip” which lack antecedent basis clarity because it is not clear if they are the same or different ones.  Claim 13 recites “the die 
13. (Currently Amended) A method for forming a dual layer coextruded strip of a first compound A and a second compound B, the method comprising the steps of:
extruding a first compound A through a first extruder and a first gear pump and into a first passageway of a coextrusion nozzle;
extruding a second compound B through a second extruder and a second gear pump and into a second passageway of the coextrusion nozzle;
wherein the coextrusion nozzle is mounted upon a rotatable head; and 
wherein the first and second passageways are joined together immediately upstream of a die outlet of the coextrusion nozzle, and forming [[a]] the coextruded dual layer strip and applying the coextruded dual layer strip to a tire building drum while rotating the coextrusion nozzle.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3045441.
FR 3045441 is in French.  However, Ougier et al. (US 2018/0370074) is an English equivalent thereof.  Therefore, reference is made in Ougier et al. (US 2018/0370074) to show what FR 3045441 discloses.  Ougier et al. (US 2018/0370074) disclose a method for forming a coextruded strip of a first compound and a second compound, the method comprising the steps of:
extruding a first compound through a first extruder e1 and a first gear pump (having pinions p1, p2) and into a first passageway 34 of a coextrusion nozzle 30 while extruding a second compound through a second extruder e2 and a second gear pump (having pinions p3, p4) and into a second passageway 35 of the coextrusion nozzle 30; and 
forming a continuous coextruded dual compound strip (fig. 6 shows the gear pump embodiment; the nozzle in figs. 1 and 4-6 are the same, and thus the nozzle element numbering applies to all the figures, and the method of extrusion through the nozzle also applies to all the figures; [0005], [0042]-[0048]), the extrusion orifice 31 of the profiling device (coextrusion die) 30 allows coextruded compounds to be given the desired profile (extruded shape));
(Claim 5) wherein the first and second passageways 34, 35 are joined together immediately upstream of a die outlet 31 of the coextrusion nozzle 30 (figs. 1 and 4-6);
(Claim 6) wherein the coextrusion nozzle 30 has an insert 38 which divides the nozzle 30 into the first and second passageway 34, 35 (figs. 1 and 4-6);
(Claim 7) wherein the insert 38 has a distal end for positioning adjacent a die outlet 31 of the coextrusion nozzle 30, wherein the distal end has an elongated flat portion (figs. 1 and 4-6 show the distal end of insert 38 having straight (flat) surfaces); and
(Claim 11) wherein the insert 38 has a rectangular cross-sectional shape ([0043], the profiling device (coextrusion die) 30) comprises upper and lower elements 36, 37 which with insert 38 delimit the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3045441.
FR 3045441 is in French.  However, Ougier et al. (US 2018/0370074) is an English equivalent thereof.  Therefore, reference is made in Ougier et al. (US 2018/0370074) to show what FR 3045441 discloses.  Ougier et al. (US 2018/0370074) discloses the method substantially as claimed, as mentioned above, except for the limitations of claims 8-10.  (Claims 8, 9) Ougier et al. (US 2018/0370074) further discloses that a prior art method wherein the ratio of the first compound to the second compound is varied by changing the ratio of the speed of the first gear pump to the second gear pump and wherein the ratio of the first gear pump to the second gear pump may be varied instantaneously ([0002], [0005], 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method using the embodiment of fig. 6 of FR 3045441 wherein the ratio of the first compound to the second compound is varied by changing the ratio of the speed of the first gear pump to the second gear pump and wherein the ratio of the first gear pump to the second gear pump may be varied instantaneously because such a modification is known in the prior art as disclosed by FR 3045441 and would enable varying the ratio of the first and second compound in the extruded product during manufacture.
As to claim 10, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the insert to be removable because the mere fact that a given structure is integral does not preclude its consisting of various elements, Howard et al. v. Detroit Stove Works, 150 U.S. 164.
Claims 2-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3045441 in view of Koch et al. (US 2007/0031529).
FR 3045441discloses the method substantially as claimed as mentioned above, except for all limitations of claims 2-4 and 12-13.  FR 3045441 is in French.  However, Ougier et al. (US 2018/0370074) is an English equivalent thereof.  Therefore, reference is made in Ougier et al. (US 2018/0370074) to show what FR 3045441 discloses.  Ougier et al. (US 2018/0370074) further disclose (claim 13) the method wherein the first and second passageways 34, 35 are joined together immediately upstream of the die outlet 31 of the coextrusion nozzle 30, and forming a coextruded dual layer strip (figs. 1 and 4-6; [0005], [0043]).


extruding a compound through a gear pump 103 [0045] and into a passageway of an extrusion nozzle 150; and 
forming a continuous extruded strip [0043]-[0049], [0053]-[0054];
(Claim 2) wherein the continuous extruded strip is applied to a tire building drum A [0043]; 
(Claim 3) wherein the extrusion nozzle 150 is mounted upon a rotatable head 130 (fig. 5; [0045]-[0048], [0053]);
(Claim 4) wherein the extrusion nozzle 150 is rotated while applying to the tire building drum A ([0043]-[0048], [0053], the strip is extruded onto the tire building drum A, rotation of the head 130 during extrusion has no memory affects); and
(Claim 12) wherein the strip is applied in a continuous manner to build a tire component [0043];
The nozzle 150 is movable for accurately applying an extruded strip to a tire building drum [0053].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of FR 3045441 wherein the continuous extruded strip is applied to a tire building drum A; or wherein the extrusion nozzle is mounted upon a rotatable head; or wherein the extrusion nozzle is rotated while applying to the tire building drum; or wherein the strip is applied in a continuous manner to build a tire component because such modifications are known in the art, as disclosed by Koch et al. (US 2007/0031529), and would enable forming a coextruded dual layer strip and applying to a tire building drum while rotating a coextrusion nozzle to produce tires with dual layer strips and because FR 3045441 discloses that the method is used to make tires ([0001] of Ougier et al. (US 2018/0370074)).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3045441 in view of Bellmer (US 4,832,590).
This is an alternative rejection if Applicant disagrees with the obviousness rejection of claim 10 based on the integral/separable case law cited above.  FR 3045441discloses the method substantially as claimed as mentioned above, except for the limitations of claim 10.
Bellmer (US 4,832,590) discloses an apparatus for forming a coextruded strip of a first compound A and a second compound B from extruders 2-4 (figs. 1-2), the apparatus comprising: a coextrusion nozzle (figs. 1-2) having an insert 12 which includes a divider element which divides the nozzle into a first and second passageway 14, 15 (fig. 2), wherein the first and second passageways 14, 15 join together downstream of a distal end of the insert 12 (fig. 2);
(Claim 10) wherein the insert 12 is removable to facilitate cleaning and changeover (col. 4, line 49, to col. 5, line 27).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the insert of FR 3045441 to be a removable insert, as disclosed by Bellmer (US 4,832,590), because such a modification is known in the art and would enable cleaning and changeover.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3045441 in view of Kelly et al. (US 3,268,970).
This is an alternative rejection if Applicant disagrees that FR 3045441 discloses the limitations of claim 11, as mentioned above.
Kelly et al. (US 3,268,970) discloses a coextrusion nozzle (figs. 6-8), wherein the coextrusion nozzle has a divider element (insert) (42 and/or 44; Kelly discloses element 44 is optional at col. 5, lines 41-43) which divides the nozzle into a first and second passageway 40a, 40b,
(Claim 11) wherein the divider element has a rectangular cross-sectional shape (figs. 7-8).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/225,100 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5-12 are fully encompassed by claims 1-9 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-4 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/225,100 in view of Koch et al. (US 2007/0031529).
Claims 1-9 of copending Application No. 16/225,100 substantially disclose the method except for the limitations of claims 2-4 and 13.
Koch et al. (US 2007/0031529) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-9 of copending Application No. 16/225,100 such that the nozzle is mounted upon a rotatable head, wherein the nozzle is rotated while applying to a tire building drum, as disclosed by Koch et al. (US 2007/0031529), because such modifications are known in the art and .
This is a provisional nonstatutory double patenting rejection.
Claims 1-3, 5-10 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/587,556 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5-10 and 12 are fully encompassed by claims 1-22 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/587,556 in view of Koch et al. (US 2007/0031529).
Claims 1-22 of copending Application No. 16/587,556 substantially disclose the method except for the limitations of claims 4 and 13.
Koch et al. (US 2007/0031529) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-22 of copending Application No. 16/587,556 such that the nozzle is rotated while applying to a tire building drum, as disclosed by Koch et al. (US 2007/0031529), because such a modification is known in the art and would provide an alternative configuration for the method known to be operable in the art for accurately applying an extruded strip to a tire building drum.
This is a provisional nonstatutory double patenting rejection.

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/587,556 in view of Kelly et al. (US 3,268,970).
Claims 1-22 of copending Application No. 16/587,556 substantially disclose the method except for the limitations of claim 11.
Kelly et al. (US 3,268,970) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-22 of copending Application No. 16/587,556 such that the insert has a rectangular cross-sectional shape, as disclosed by Kelly et al. (US 3,268,970), because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art for extruding a strip.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2 and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/595,814 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 5-12 are fully encompassed by claims 1-17 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3-4 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/595,814 in view of Koch et al. (US 2007/0031529).
Claims 1-17 of copending Application No. 16/595,814 substantially disclose the method except for the limitations of claims 3-4 and 13.
Koch et al. (US 2007/0031529) is applied as above. 
.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 16/596,836 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 5-10 are fully encompassed by claims 1-7 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-4 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of copending Application No. 16/596,836 in view of Koch et al. (US 2007/0031529).
Claims 1 and 4-7 of copending Application No. 16/596,836 substantially disclose the method except for the limitations of claims 2-4 and 12-13.
Koch et al. (US 2007/0031529) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1 and 4-7 of copending Application No. 16/596,836 such that the nozzle is mounted upon a rotatable head, wherein the nozzle is rotated while applying to a tire building drum to build a tire component, as disclosed by Koch et al. (US 2007/0031529), because such .
This is a provisional nonstatutory double patenting rejection.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 4-7 of copending Application No. 16/596,836 in view of Kelly et al. (US 3,268,970).
Claims 1 and 4-7 of copending Application No. 16/596,836 substantially disclose the method except for the limitations of claim 11.
Kelly et al. (US 3,268,970) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1 and 4-7 of copending Application No. 16/596,836 such that the insert has a rectangular cross-sectional shape, as disclosed by Kelly et al. (US 3,268,970), because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art for extruding a strip.
This is a provisional nonstatutory double patenting rejection.
Claims 1-2 and 5-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/659,859 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 5-12 are fully encompassed by claims 1-18 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3-4 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/659,859 in view of Koch et al. (US 2007/0031529).
Claims 1-18 of copending Application No. 16/659,859 substantially disclose the method except for the limitations of claims 3-4 and 13.
Koch et al. (US 2007/0031529) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-18 of copending Application No. 16/659,859 such that the nozzle is mounted upon a rotatable head, wherein the nozzle is rotated while applying to a tire building drum to build a tire component, as disclosed by Koch et al. (US 2007/0031529), because such a modification is known in the art and would provide an alternative configuration for the method known to be operable in the art for accurately applying an extruded strip to a tire building drum to build a tire component. 
This is a provisional nonstatutory double patenting rejection.
Claims 1, 3, 5-6 and 8-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/008,073 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 5-6 and 8-9 are full encompassed by claims 1-15 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 4 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/008,073 in view of Koch et al. (US 2007/0031529).

Koch et al. (US 2007/0031529) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-15 of copending Application No. 17/008,073 such that the nozzle is rotated while applying to a tire building drum, as disclosed by Koch et al. (US 2007/0031529), because such a modification is known in the art and would provide an alternative configuration for the method known to be operable in the art for accurately applying an extruded strip to a tire building drum to build a tire component.
This is a provisional nonstatutory double patenting rejection.
Claims 7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/008,073 in view of Kelly et al. (US 3,268,970).
Claims 1-15 of copending Application No. 17/008,073 substantially disclose the method except for the limitations of claims 7 and 11.
Kelly et al. (US 3,268,970) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-15 of copending Application No. 17/008,073 such that the insert has a distal end for positioning adjacent a die outlet of the coextrusion nozzle, wherein the distal end has an elongated flat portion or such that the insert has a rectangular cross-sectional shape, as disclosed by Kelly et al. (US 3,268,970), because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art for extruding a strip.
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/008,073 in view of Bellmer (US 4,832,590).
Claims 1-15 of copending Application No. 17/008,073 substantially disclose the method except for the limitations of claim 10.
Bellmer (US 4,832,590) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of claims 1-15 of copending Application No. 17/008,073 such that the insert is removable, as disclosed by Bellmer (US 4,832,590), because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art for facilitating cleaning and changeover.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744             

/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744